1.0	SUMMARY	3
2.0	REASON FOR REISSUE	3
3.0	RESPONSE TO ARGUMENTS	3
3.1	Declaration by Inventor is required	4
3.2	New Error Statement	4
3.3	Recapture	4
3.4	Original Patent Requirement	6
3.5	Response to Claim Rejection 35 U.S.C. § 112	8
3.6	Response to Double Patenting Rejection Warning	8
4.0	CLAIM REJECTIONS 35 U.S.C. 251	8
5.0	CONCLUSION	9


DETAILED ACTION
1.0	SUMMARY

This office action is for the examination of reissue application 14/181,299 filed 2/14/2014 of US Patent Number US 8,115,887 B2 issued to Cho et al. February, 14, 2012, and responsive to amendment after final filed on 12/14/2020 in response to the final rejection mailed 10/13/2020.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-12 and 22-25 are pending in the application.
Claims 1, 6, 8, and 28 have been amended in the amendment filed on 8/11/2020.
Claim 21 and 26 are cancelled by Applicant in the amendment filed on 8/11/2020. Claims 13-20 were previously cancelled by Applicant in the amendment filed 9/8/2015.
Claims 1-12 and 22-25 are rejected.
2.0	REASON FOR REISSUE

	By reason of the patentee claiming more or less that he had the right to claim in the patent and by reason of other errors. 
3.0	RESPONSE TO ARGUMENTS

3.1	Declaration by Inventor is required 

Applicant has filed on 10/25/2017 ‘Reissue Application Declaration by the Assignee’ and checked the Box ‘The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest’ which is improper, because the original ‘887 patent application Number 12/953,745 was filed on November 24, 2010 which is pre AIA  and a filing under 37 CFR 1.46 is not available in pre AIA  application. Therefore, a new Declaration by Inventor is required.
3.2	New Error Statement

	In response to the rejection of claims 1-12 and 22-25 under 35 U.S.C 251 as being based upon a defective declaration, Applicant provides supplemental error statement in the Remarks filed 12/14/2020 which would be acceptable if Applicant provides a new Declaration signed by all inventors. (See Final Rejection. Section 3.2 Defective Declaration).
Therefore, Examiner maintains the rejection of claims 1-12 and 22-25 under 35 U.S.C 251 as being based upon a defective declaration,
3.3	Recapture

	In response to the rejection of claims 1-12 and 22-25 under 35 U.S.C 251 as being an improper recapture of broadened claimed subject matter, Applicant submits claim 1 of the present application materially narrows original claim 1 with respect to the "light emitting diode (LED)." Specifically, claim 1 of the present application recites "a light source," which broadens the patented claim 1 by replacing the term "light emitting diode (LED)" with the generic term "light source." However, claim 1 of the present application additionally recites "a light source ... arranged at an end of the light guide plate, the light source configured to irradiate light in a lateral direction of the light guide plate." This limitation materially narrows relative to the In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: It must be determined what portion of the amendment or argued limitation has been retained, and [2] whether the retained portion materially narrows the original claims to avoid recapture." MPEP § 1412. In the instant application a portion of the amendment or argued limitation “a light source” from the original patent claim 1 (LED light source) has been retained. The retained portion (“a light source”) has been narrowed by reciting that the light source is "arranged at an end of the light guide plate, the light source configured to irradiate light in a lateral direction of the light guide plate." Thus the retained portion materially narrows the original claims to avoid recapture.

3.4	Original Patent Requirement

Since the present claims do not require light emitting diode (LED) light source the present claims are further rejected under the “original patent requirement” of 35 USC 251. The disclosure of the original ‘887 patent (US 8,115,887 B2) indicates that the patentee considered at least one light emitting diode (LED) light source to irradiate light to the liquid crystal panel (see Abstract) and the field of the invention relate to a liquid crystal display (LCD) apparatus using a light emitting diode (LED) as a light source (see Field of the Invention in col. 1, lines 17-20). 
 Furthermore the specification describes the present invention is to provide a liquid crystal panel assembly and a LCD apparatus having the same, which can more effectively emit heat of high temperature generating from a light emitting diode (LED) light source of a backlight module. Therefore, the specification of the ‘887 patent is describing an invention for a liquid crystal panel assembly comprising a backlight module which can more effectively emit heat of high temperature generating from a light emitting diode (LED) light source. The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the disclosure that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). Although a light source is disclosed in the specification of the ‘887 patent to irradiate light to the light guide plate, it was only discussed in the background of the invention wherein the disadvantages of conventional light sources are discussed (col. 1, 51-64). Nowhere in the specification of  the ‘887 patent disclose the newly claimed invention that does not require a LED light source as a separate invention (see Forum, 926 F. 3d at 1348, 1348, wherein patentee broadened the claims during reissue, “to include embodiments of fixtures that do not use arbors by writing claims without the arbor limitation”).
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the ‘887 patent does not adequately support the use of light source other than a LED light source as a separate invention, on the contrary the specification of the ‘887 patent teaches away from using other types of light sources because of their many disadvantages including shorter life span, inverter required to realize a high driving voltage necessary for plasma discharge, and a consumption efficiency of electric power is low. 
As discussed above, the Patent Application does not describe present invention to provide a liquid crystal panel assembly and a LCD apparatus having the same, which can more effectively emit heat of high temperature generating from a light source other than a light emitting diode (LED) light source. As also discussed above, the Applicant is attempting to broaden claims during reissue to include embodiments of liquid crystal panel assembly and a LCD apparatus that do not require light emitting diode (LED) light source limitations. Therefore 
3.5	Response to Claim Rejection 35 U.S.C. § 112

Regarding the rejection of claim 8 under 35 U.S.C. § 112 2nd paragraph for being indefinite, Applicant has amended the claim to overcome this rejection.
3.6	Response to Double Patenting Rejection Warning

In response to the warning for Double Patenting should the claims be found allowable, Applicant submits that claims 1, 6, and 25 do not recite identical subject matter.
Regarding claims 1 and 6, Applicant argued that claim 1 recites "wherein the housing is formed of a thermal-conductive material." On the other hand, claim 6 recites "wherein at least a portion of the rear housing near the light source is formed of a thermal-conductive material." Accordingly, claim 1 and claim 6 do not recite identical subject matter.
Regarding claims 1 and 25, Applicant argued that that claim 1 recites, "wherein the housing is arranged to be in contact with the circuit board of the light source so that heat is transmitted from the circuit board to the housing." Claim 25 recites "wherein the rear housing is arranged to be in contact with the circuit board of the light source so that heat is transmitted from the circuit board to the rear housing." Accordingly, claim 1 and claim 25 do not recite identical subject matter.
4.0	CLAIM REJECTIONS 35 U.S.C. 251
Claims 1-12 and 22-25 are rejected under 35 U.S.C. 251 for defective reissue oath/declaration filed with this application.


Claims 1-12 and 22-25 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action (see section 3.4 above).  
5.0	CONCLUSION

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /H.B.P/Supervisory Patent Examiner, Art Unit 3992